Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 
Claims 1-20 are pending.  Claims 1, 8, and 15 have been amended.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New art has been applied which specifically addresses the newly added limitation pertaining to storing the communication while authentication is being performed.  It should be pointed out that in the context of the claim, for example claim 1, the notion of storing the communication while the client is authenticated is not particularly interesting for the following reasons.  First, the wrapper including a dispatcher and authentication server can all be implemented as software.  If the wrapper is a service, it can comprise subroutines or processes that perform the steps of the claim.  In other words, one program or application can perform within itself the operation of the claim.  Consequently, there is no physical separation between them or where the data of the communication travels.  This is notable because in the art, it is normal to not send the request to the service provider before the requestor is authenticated.  If the system uses authentication, it is performed before passing the request to the data source.  Thus, the request must be held while authentication is performed.  As shown in all of the prior below the UID/token/cookie all accompany the request.  In every case authentication is performed first as logic dictates.  Second, the claim does not require any dividing or separation of the communication which could be routed as appropriate.  The authentication is performed based on header inspection and if authentic the client’s request is forwarding to the data source.  There is no manipulation of the communication other than holding while authenticating and then releasing it to requested data source.   In the interest of compact prosecution, it should be pointed out that, one of ordinary skill in the art before the effective filing date understands that initial requests would not have a token.  After obtaining a token, subsequent requests that have the token maybe forgo authentication but something in the system validates the token before the resource access is granted.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2016/0255137 to Bleau et al., hereinafter Bleau in view of USP Application Publication 2015/0237027 to Kim et al., hereinafter Kim and in view of USP Application Publication 2008/0127323 to Soin et al., hereinafter Soin.

As per claims 1, 8, and 15, Bleau teaches receiving, from a client [204], a communication [request for service] for a data source [service provided by app 302] at a wrapper (0020), the wrapper including a dispatcher [dispatcher app 304] and an authentication service [(services and authentication/validation provider by the dispatcher app; 0042 & 0070) (wrapper and dispatcher taught as part of the kernel space;0046)], the dispatcher receiving the communication and being data agnostic [legacy data handled by wrapper to facilitate data to/from the app which then is not concern with the type of data; 0020 and 0044] the communication including a header and a payload [inherent to travel through network 208]; 
providing the communication from the dispatcher to the authentication service (0069) wherein the providing of the communication from the dispatcher to the authentication service comprises: 
performing, using the authentication service, authenticating of the client, wherein in the event that the client is authenticated, the client is authorized to access the data source and wherein the authentication utilizes multi-factor authentication (0070);
allowing, using the wrapper, access to the data source in the event that if the authentication service determines that the client is authorized to access the data source (0070 and 0071; gives permission to requesting device to access the service), wherein the allowing of the access to the data source comprises:
in the event that the client is authenticated:
forwarding subsequent communication to the data source (0072).
Bleau does not explicitly teach inspection of the header without inspecting the payload.  Bleau does explicitly teach checking address information (0069).  Kim similarly teaches, before the effective filing date, an authentication/authorization process whereby the header alone can be inspected and matched to a stored version of the header at the service controller (0052).  If the header matches the expected header the client is authorized for the service.  The header inspection unit can perform this matching based on context information provided in advance (0063). Bleau also teaches a registration process where certain client information is learned by the system.  The authentication header comprises multifactor identifying information of the client (0047).  This information is similar to the factors by which Bleau authorizes a client (0070).  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  
Bleau is silent in explicitly teaching storing the communication at the dispatcher to prevent the communication from being forwarded to the data source and forwarding the stored communication to the data source.  As mentioned in the comments above, Bleau receives a request with the UID, which serves as a fresh token, and first performs MFA authentication on the service requesting device (0069-0070).  After authentication, dispatcher acts a proxy for forwarding communications between the requesting device and service (0072).  Bleau certainly implies the initial request containing the UID for the service is stored but does not explicitly teach it.  On the other hand, Soin makes it explicit that requests are stored until authentication is successful (0050 and 0064).  Soin like, Bleau, authenticate the assertion of authenticity contained with the request communication.  Soin uses an authentication cookie (0048).  Both systems authenticate the assertion (UID and token, respectively).  The claim is obvious because one of ordinary skill in the art can combine known methods before the effective filing data which do not produce unpredictable results.  

As per claims 2, 9, and 16, Bleau teaches the determining further includes: calling, by the service, an MFA utility (0070); and receiving, from the MFA utility, a success indication indicating whether authentication by the MFA utility is successful (0070 and 0071).
As per claims 3, 10, and 17, Bleau teaches the MFA utility is a third-party MFA utility [requesting validation from a third-party electronic device; 0070].
As per claims 4, 11, and 18, Bleau teaches preventing access to the data source if the success indication indicates that the authentication is unsuccessful (negative result; 0084].
As per claims 5, 12, and 19, Bleau teaches providing the communication to the data source from the dispatcher (0071 and 0072); and recalling the communication before processing by the data source if the success indication indicates that the authentication is unsuccessful (0074 and 0075).
As per claims 6, 13, and 20, Bleau teaches wherein the communication includes a first communication, wherein the dispatcher is in a step mode for the first communication, the preventing access further including: 
providing the first communication to the service without forwarding the first communication to the data source (0070 and 0084; denied); and wherein the preventing access further includes
 preventing access to the data source by terminating a connection to the client if the success indication indicates that the authentication is unsuccessful (0075); 
forwarding the first communication from the dispatcher to the data source if the success indication indicates that the authentication is successful (0071 and 0072); 
placing the dispatcher in a stream mode if the success indication indicates that the authentication is successful [proxies service messages; 0072]; 
receiving at least one additional communication from the client at the dispatcher; and automatically forwarding the at least one additional communication from the dispatcher to the data source if the success indication indicates that the authentication is successful [proxies messages after authentication of requestor; 0072].
As per claims 7 and 14, Bleau teaches the dispatcher is an open systems interconnection (OSI) Layer 4 dispatcher [port are specified for application 302 to dispatcher; transport layer 4; 0066];  and wherein the at least one service includes at least one OSI Layer 7 service [application 302 can make a service announcement API call using an API provided by dispatcher application 304; API’s are made OSI application layer 7;  the applications can be configured to make calls/requests (e.g., application programming interface (API) calls, interprocess requests, etc.) to inform the dispatcher that a service is being made available; 0020].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431